Case: 12-31095       Document: 00512252142         Page: 1     Date Filed: 05/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 23, 2013
                                     No. 12-31095
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MICHAEL P. LATHAM,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:11-CR-320-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Michael P. Latham appeals the 21-month sentence imposed after he
pleaded guilty to attempting to transfer obscene materials to a minor. He argues
that the sentence is substantively unreasonable because it does not give due
weight to his personal circumstances and because it gives inordinate weight to
letters from his estranged wife and her father.
       We presume that the sentence within the proper guideline range is
reasonable. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31095    Document: 00512252142     Page: 2   Date Filed: 05/23/2013

                                 No. 12-31095

Given the district court’s thorough consideration of the arguments, evidence, and
sentencing factors of 18 U.S.C. § 3553(a), Latham’s contentions are reduced to
a mere disagreement with the district court, and he thus fails to rebut the
presumption of reasonableness. See United States v. Ruiz, 621 F.3d 390, 398
(5th Cir. 2010). Latham’s invitation to substitute his assessment of the relevant
factors for the district court’s assessment is contrary to the deferential review
mandated by Gall v. United States, 552 U.S. 38, 46, 51 (2007). Accordingly, the
judgment of the district court is AFFIRMED.




                                       2